[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15485                ELEVENTH CIRCUIT
                                                             JULY 2, 2010
                         Non-Argument Calendar
                       ________________________               JOHN LEY
                                                               CLERK

                   D. C. Docket No. 07-01317-CV-7-SLB

PAMELA TIGGS-VAUGHN,


                                                          Plaintiff-Appellant,

                                  versus

TUSCALOOSA HOUSING AUTHORITY,

                                                         Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________
                              (July 2, 2010)

Before TJOFLAT, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Pamela Tiggs-Vaughn, an African-American former employee of the
Tuscaloosa Housing Authority (“THA”), appeals the district court’s grant of

summary judgment in favor of THA on her claim of retaliatory discharge, brought

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§§ 2000e-2(a) and 3(a). After review of the record and the parties’ briefs, we

AFFIRM.

                                    I. BACKGROUND

      Tiggs-Vaughn began working for THA as a receptionist in January 2000.

See Doc. 1 ¶ 9; Doc. 39, Exh. A at 26.1 She was promoted to the position of

Neighborhood Coordinator in April 2000, and was promoted again in 2001 to the

position of Public Housing Site Manager One, which she held until she was

terminated in April 2006. Doc. 1 ¶ 9; Doc. 39, Exh. A at 54-55. On 8 March

2006, Tiggs-Vaughn filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”), alleging that she was discriminated against

on the basis of her race when she was denied promotions in October and

November 2005. Doc. 48, Exh. 3. On 29 March 2006, Tiggs-Vaughn wrote a

letter to THA’s Executive Director, Richard Herbert, which read, in relevant part:

           Throughout my employment, Mr. Rick Herbert . . . has
           continuously subjected me to unprofessional behavior.



      1
          See CM/ECF for the U.S. Dist. Ct. for the N.D. Ala., Case No. 07-01317-CV-7-SLB.

                                              2
According to the [THA] Personnel Policy and [E]mployee
Handbook (June 1, 2000), decision-making policy practices of
Mr. Rick Herbert are unethical and racially discriminatory. Jobs
are often created for various employees. These job openings
were not posted for all employees, but for employees that are
appointed by . . . Mr. Rick Herbert. These jobs are given to
Caucasian employees and are on a much higher pay scale than
that of an African American employee. In most instances, these
employees are not qualified for the created position, [n]or do
they have degrees or work experience(s) to function and perform
efficiently in this position.

The Caucasian employees are also afforded more skilled training
opportunities, than an African American. Recently two (2) jobs
were posted in which I applied for one of the position[s], and
several employees knew first hand who would be hired before
the position was ever posted.

On several occasions, I have attempted to reason with Mr. Rick
Herbert about various issues that he has against me and it always
turns into an unfavorable outcome, or him screaming and
shouting at me.

Personally, I refuse to take anymore of Mr. Herber’s uninviting
and unwelcoming attitudes toward me again. Every time I talk
to him or attempt to talk to him on a professional level about
[THA] issues/concerns for residents or myself the conversation
turns into a shouting match, and he goes into a rage and I
politely leave.

....

On several occasions, he has gone into a rage with yelling and
screaming in front of other [THA] employees. This madness
must be stopped! I know that I have been ostracized,
psychologically threatened, embarrassed, ridiculed and
unreasonably over burdened . . . .

                                3
Doc. 48, Exh. 5. She sent copies of the letter to Walt Maddox, the mayor of

Tuscaloosa, and Dr. Cordell Wynn, the Chairman of the THA, see id., contending

later that THA procedures required her to do so, see Doc. 39, Exh. A. at 75-76;

Doc. 48, Exh. 4.2 Herbert issued the following response in a 30 March 2006

memorandum to Tiggs-Vaughn:

           On March 29, 2006, I received a letter from you addressed to me
           regarding a grievance complaint of discriminatory practices
           allegedly done by me. A copy of this letter was sent to Dr.
           Cordell Wynn, and Mayor Walt Maddox. The letter is replete
           with factual inaccuracies and outright lies. I take all
           discrimination complaints very seriously and all are investigated
           on their individual merits. However, I will not tolerate your
           publishing lies about me to third parties. While your complaints
           and conduct are under investigation, you are hereby placed upon
           administrative leave with pay until further notice from me.

Doc. 48, Exh. 10.

       Paige Oldshue, THA’s general counsel, thereafter conducted an

investigation of Tiggs-Vaughn’s allegations. Doc. 39, Exh. C. During her

       2
         The Tuscaloosa Housing Authority Personnel Policy and Employee Handbook does not
authorize employees to report grievances to the Mayor. It provides, in pertinent part:

           If at any time an employee believes (s)he is being subjected to harassment or
           discrimination, or if an employee becomes aware of such conduct being
           directed at someone else, that employee should promptly notify his/her
           supervisor, or the Executive Director. . . . In the event the alleged ‘harasser’
           is the supervisor, then the report should be taken to the Executive Director.
           In the event the alleged ‘harasser’ is the Executive Director, then the report
           should be taken to the chairman of the Board of Commissioners.

Doc. 39, Exh. A at 60-61.

                                                  4
investigation, Oldshue was unable to find any employees who could substantiate

the allegations Tiggs-Vaughn made in her 29 March letter. Id. at ¶ 3, 6. Oldshue

thus made a “good faith determination that the allegations were in fact false” and

advised the THA “that a business decision to terminate Ms. Tiggs-Vaughn was

warranted based on her display of dishonesty.” Id. ¶ 7. On 13 April 2006,

Herbert notified in writing Tiggs-Vaughn that her employment was being

terminated:

         [Y]ou sent a copy of a letter to Dr. Cordell Wynn and Mayor
         Walt Maddox where in you knowingly made irresponsible, false
         and malicious statements against me as Executive Director of the
         [THA] with the intent to harm and destroy my reputation as
         Executive Director. Your letter of March 2[9], 2006 . . . was
         replete with false statements and lies about my conduct as
         Executive Director. While I respect your legal right to make
         allegations of discrimination against me, your letter went well
         beyond a complaint of discrimination. Your letter alleges that I
         have been verbally abusive to you on repeated occasions. Those
         statements and others in that letter are absolutely false. Your
         constant attempts to discredit my position have left me with no
         other choice than to terminate your employment with the
         Tuscaloosa Housing Authority.

Doc. 48, Exh. 7.

      On 18 April 2006, Tiggs-Vaughn filed an EEOC charge, alleging that she

had been “terminated for reporting and opposing race discrimination in

employment in violation of Title VII of the Civil Rights Act of 1964.” Doc. 48,



                                         5
Exh. 4. Tiggs-Vaughn received a right-to-sue letter from the EEOC on 19 April

2007, see Doc. 48, Exh. 8, and filed the instant complaint against THA on July

2007, alleging that THA terminated her in retaliation for filing the 8 March 2006

charge of discrimination and for complaining of discrimination in the 29 March

2006 letter to THA’s Board of Commissioners and Mayor Maddox,3 Doc. 1 at 3.

       THA moved for summary judgment on 28 January 2009, arguing, inter alia,

that it had “legitimate, nondiscriminatory reasons for terminating [Tiggs-

Vaughn’s] employment: her dishonesty as published in her March 29, 2006 letter,

and her disruptive behavior and insubordination.” Doc. 38 at 18. Accordingly,

THA contended, even if Tiggs-Vaughn could establish a prima facie case of

retaliation, she failed to meet her burden of showing that the reasons offered by

THA for terminating her employment were pretextual. See Doc. 38 at 17, 24.

       Tiggs-Vaughn responded, arguing that she did not need to establish a prima

facie case of discrimination under McDonnell Douglas Corp. v. Green, 411 U.S.
792, 93 S. Ct. 1817 (1973) because the following was direct evidence of

discrimination: (1) the termination itself, because it immediately followed her

       3
         Tiggs-Vaughn also asserted claims of discrimination based on THA’s failure to promote
her in October and November 2005. See Doc. 1 at 3. The district court found that these claims
were time-barred and dismissed them accordingly. See Doc. 53 at 8-9. Because Tiggs-Vaughn
offers no argument with respect to these claims, she has abandoned them on appeal. See Hart v.
Hodges, 587 F.3d 1288, 1300 n.12 (11th Cir. 2009) (per curiam) (“[A]rguments not raised by an
appellant are deemed abandoned.”).

                                              6
complaints of racial discrimination; (2) the absence of record keeping, which

“len[t] itself to deceptive and discriminatory practices”; (3) THA’s failure to

provide her with the staff she needed to do her job; (4) Herbert’s reliance on

others’ statements against her without verifying the truth of those statements; and

(4) Herbert’s overbearing and hostile attitude towards her. See Doc. 47 at 8, 15-

16.

      Tiggs-Vaughn argued further that the following evidence showed that

THA’s proffered reasons for terminating her were pretextual: (1) she had a good

faith belief that she had followed the proper procedures for raising a grievance

regarding discrimination; (2) Herbert refused to answer a question during his

deposition about whether he had any African American friends; (3) Herbert did

not perform regular performance evaluations, which “len[t] an amber to the raging

torment of discriminatory practices on others”; (3) Herbert was allowed to hire

family members against THA policy, leading to a “dysfunctional” organization

marked by “discriminatory tendencies.” Id. at 18, 19-21.

      The district court found that while Tiggs-Vaughn had successfully

established a prima facie case of retaliation, she failed to “meet [THA’s]

articulated reason [for terminating her] ‘head-on’ and rebut it.” Doc. 53 at 11-12.

Specifically, the court found that “[Tiggs-Vaughn’s] allegations regarding her

                                          7
good faith belief regarding complaint procedures, Herbert’s lack of African

American friends, his failure to evaluate her performance, and his hiring of family

members [was] not evidence that [THA’s] proffered reason for her termination

was not an honest explanation.” Id. at 13. The district court granted THA’s

motion for summary judgment accordingly and this appeal followed.

                                   II. DISCUSSION

      We review de novo a district court’s grant of summary judgment, “applying

the same legal standards used by the district court.” Galvez v. Bruce, 552 F.3d
1238, 1241 (11th Cir. 2008). “Summary judgment is appropriate when the

evidence, viewed in the light most favorable to the nonmoving party, presents no

genuine issue of fact and compels judgment as a matter of law.” Swisher Intern.,

Inc. v. Schafer, 550 F.3d 1046, 1050 (11th Cir. 2008); Fed. R. Civ. P. 56(c).

      On appeal, Tiggs-Vaughn argues that the district court erred by failing to

find that her sworn statement to the effect that she followed protocol in filing her

2006 grievance amounted to direct evidence of unlawful retaliation. Tiggs-

Vaughn further argues that Herbert’s statement, to wit, that upon receiving Tiggs-

Vaughn’s 29 March 2006 letter, he referred the matter to THA’s counsel for a full

investigation “in order to avoid the appearance of retaliation,” Doc. 39, Exh. B. at

3, is direct evidence of retaliation.

                                          8
      Under Title VII, it is unlawful for an employer to discharge any individual

because of that individual’s race or color, or to retaliate against any individual for

engaging in protected conduct. 42 U.S.C. §§ 2000e-2(a)(1), 3(a). A plaintiff may

establish a Title VII claim through direct evidence of discrimination or through

circumstantial evidence that creates an inference of discrimination. Hinson v.

Clinch County, Ga. Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000). “Direct

evidence is evidence that establishes the existence of discriminatory intent behind

the employment decision without any inference or presumption.” Standard v.

A.B.E.L. Servs., 161 F.3d 1318, 1330 (11th Cir. 1998). “If a plaintiff can provide

direct evidence of discriminatory intent, then the employer must prove by a

preponderance of the evidence that the same employment decision would have

been made in the absence of the discriminatory intent.” Id.

      None of what Tiggs-Vaughn cites as direct evidence establishes, without

any inference or presumption, that THA’s decision to fire her was motivated by a

discriminatory intent. Where direct evidence of discrimination is lacking, a

plaintiff may present circumstantial evidence of discrimination sufficient to create

a jury question. E.E.O.C. v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272 (11th

Cir. 2002) (per curiam). A retaliation claim based on circumstantial evidence is

analyzed according to the burden-shifting framework set forth in McDonnell

                                           9
Douglas. See id. Under this frame-work, “the plaintiff must first establish a prima

facie case [of discrimination] by showing (1) statutorily protected expression, (2)

adverse employment action, and (3) a causal link between the protected expression

and the adverse action.” Goldsmith v. City of Artmore, 996 F.2d 1155, 1163 (11th

Cir. 1993). Once the plaintiff has satisfied her initial burden, the defendant must,

in order to rebut the presumption of retaliation, come forward with a legitimate,

non-discriminatory reason(s) for the employment action. Id. Assuming the

defendant does so, the burden then shifts to the plaintiff to prove by a

preponderance of the evidence that the defendant’s proffered reason(s) is a pretext

for unlawful discrimination. Id. “[A] reason cannot . . . be a ‘pretext for

discrimination’ unless it is shown both that the reason was false, and that

discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

515, 113 S. Ct. 2742, 2752 (1993). “Because the plaintiff bears the burden of

establishing pretext for discrimination, he must present significant probative

evidence on the issue to avoid summary judgment.” Mayfield v. Patterson Pump

Co., 101 F.3d 1371, 1376 (11th Cir. 1996) (quotation marks, alterations, and

citation omitted). Conclusory allegations or unsupported assertions of

discrimination, without more, “are not sufficient to raise an inference of pretext.”

Id. (quotation marks and citation omitted). Rather, the plaintiff must meet the

                                         10
proffered reason “head on and rebut it.” Chapman v. AI Transp., 229 F.3d 1012,

1030 (11th Cir. 2000) (en banc).

      Tiggs-Vaughn presented no evidence that the performance-related reasons

cited by THA were false and that discrimination was the true reason for her

termination. Specifically, she presented no evidence to refute Oldshue’s

conclusion, based on her investigation, that Tiggs-Vaughn’s allegations against

Herbert were false. Although Tiggs-Vaughn stated in her letter that “[o]n several

occasions, [Herbert] has gone into a rage with yelling and screaming in front of

other [THA] employees,” no other employees had witnessed Herbert’s alleged

rages. Nor did Tiggs-Vaughn present any evidence to counter THA’s assertion

that she was a disruptive employee. Tiggs-Vaughn’s conclusory allegations and

unsupported assertions of discrimination and retaliation were insufficient to raise

an inference of pretext and rebut THA’s alleged legitimate, non-discriminatory

reasons for terminating her employment. See Mayfield, 101 F.3d at 1376.

                               III. CONCLUSION

      Tiggs-Vaughn appeals the district court’s grant of summary judgment in

favor of THA on Tiggs-Vaughn’s claim of retaliation. For the foregoing reasons,

we AFFIRM.

      AFFIRMED.

                                         11